DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraph of 35 U.S.C. 101 that form the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, namely an abstract idea, without significantly more. 
The Supreme Court, in Alice Corporation v. CLS Bank International, 537 U.S. 208, 216 (2014), reiterated the two-step framework previously set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012), "for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp., 573 U.S. at 217.  The first step in that analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts." Id. If the claims are not directed to a patent-ineligible concept; e.g., an abstract idea, the inquiry ends. Otherwise, the inquiry proceeds to the second step where the elements of the claims are Id. (quoting Mayo, 566 U.S. at 79, 78).
The USPTO published revised guidance on the application of 35 U.S.C. 101.  See the USPTO's January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance Memorandum").  The 2019 Guidance Memorandum identifies three key concepts identified as abstract ideas: (a) mathematical concepts including "mathematical relationships, mathematical formulas or equations, mathematical calculations"; (b) certain methods of organizing human activity, such as "fundamental economic principles or practices," "commercial or legal interactions," and "managing personal behavior or relationships or interactions between"; and ( c) mental processes including "observation, evaluation, judgment, [and] opinion."
Under the first step it is noted that (a) claims 1-8 are directed to a method for determining calibration data and (b) claims 9-16 are directed to a system. Therefore, the claims taken as a whole fall within one of the four statutory categories.  However, this judicial exception (abstract idea) is not integrated into a practical application.  
Under the second step claims 1-8 and 33 recite various data gathering or determination process steps.  The final steps in claim merely determine calibration data by performing some undefined associating of two other values and generically handling of the fresh concrete.  With regard to claims 9-16 the claimed combination of structural elements (the frame, the driving device, the hydraulic pressure sensor, the rheological probe, and a generic controller) are widely known.  The remaining limitations are, like in claims 1-8 and 33, directed to data gathering and a 
As such, claims 1-16 and 33 do not include additional elements or steps that are sufficient to amount to significantly more than the judicial exception because these are well-understood, routine, conventional computer functionality as recognized by the court decisions listed in MPEP § 2106.05(d).  This judicial exception is not integrated into a practical application because (a) there is no significant post solution activity and/or (b) any implied or claimed processing device would involve generically programmed computer elements that do not add any meaningful limitations to the claims.  The data collection, data calculations, predicting, evaluating, etc. involve no more than obtaining data and performing mathematical operations on the collected data.  See SiRF Technology, Inc. v. ITC, 601 F.3d 1319, 1333 (Fed. Cir. 2010) ([i]n order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly; i.e., through the utilization of a computer for performing calculations).  See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 13501353 (2016) and Ex parte Alder et al., Appeal 2017-004809, Patent Trial and Appeal Board decision rendered 19 February 2019 (non-precedential).  Finally, claims 1-8 do not expressly require a generic control/computer to perform the data gathering/data determinations.  Therefore, claims 1-8 are also directed to a mental process. 
Allowable Subject Matter
Claims 19, 21, and 22 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art teach probes for measuring the workability of fresh concrete and using hydraulic pressure calibration data for the handling.  The prior art do not appear to teach determining a second workability value of the fresh concrete based on hydraulic calibration date and a first workability value base on probe pressure data.
Response to Arguments
The applicant's arguments have been fully considered but they are not persuasive as they apply to claims 1-16 and 33.  As discussed above neither claim 1 nor claim 9's "handling" is actually tied to any other step or feature in claims 1 or 8 (which is done in claim 19), and the step of "handling" is known and does not amount to significantly more as required under 35 U.S.C. 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856